Filed 5/6/14 P. v. Browne CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B252010

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA101641)
         v.

ERIC WAYNE BROWNE,

         Defendant and Appellant.



THE COURT:*

         Eric Wayne Browne (Browne) appeals his judgment of conviction following his
plea of no contest to burglary. (Pen. Code, § 459.)1 In connection with his plea, he
admitted a strike under the “Three Strikes” law and admitted that he had suffered a prior
prison term. The trial court sentenced Browne to a three-year eight-month term in state
prison, consisting of the 16-month lower term for burglary, which was doubled to
32 months because of the strike prior (§§ 1170.12, subds. (a)-(d), 667, subd. (d)) and then
enhanced by one year for the prison term prior (§ 667.5, subd. (b)). His appointed

*        ASHMANN-GERST, Acting, P. J., CHAVEZ, J., FERNS, J.†

†       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
1        All further statutory references are to the Penal Code unless otherwise indicated.
counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441 (Wende),
raising no issues. On January 9, 2014, we notified Browne of his counsel’s brief and
gave him leave to file, within 30 days, his own brief or letter stating any grounds or
argument he wants us to consider. He filed an untimely letter, which we accepted. Upon
review of the entire record and consideration of the arguments raised by Browne, we
conclude that there are no arguable issues. We affirm the judgment.
       At the preliminary hearing, Frank Frias testified. He is a loss prevention agent for
Home Depot. On April 21, 2013, he watched Browne buy low-priced items at a self
checkout and then, with receipt in hand, walk out of the store with high-priced items for
which he did not pay. Browne was charged with second degree burglary (§ 459) and
petty theft (§ 666, subd. (a)).
       After Browne entered his plea, he filed an appeal challenging his sentence and the
validity of his plea. Regarding his plea, he claimed that he had received ineffective
assistance of counsel because he had not been informed of a prior offer by the prosecutor
of a 32-month sentence. The trial court denied Browne’s request for a Certificate of
Probable Cause to permit the appeal of the plea. According to the trial court, the
32-month offer had been made to Browne on the record in open court, and he had
rejected it.
       On appeal, Browne is limited to challenging errors in the sentence which would
not affect the validity of the plea. (§ 1237.5; Cal. Rules of Court, Rule 8.304(b).) In his
letter, Browne contends: (1) he received ineffective assistance of counsel based on
defense counsel’s failure to identify and utilize provisions in the Welfare and Institutions
Code pertaining to mental health and addiction; (2) when he chose to represent himself,
he was unable to prepare or present an adequate defense because his efforts were
sabotaged by unfair procedures; (3) the trial court abused its discretion by denying
Browne appropriate funds and resources while he represented himself; (4) the prosecutor
engaged in misconduct by withholding and destroying exculpatory evidence; (5) he
entered into the no contest plea under duress; (6) he could not research his case because
the prosecutor and alleged victim fabricated the elements of the crime; and (7) he has

                                             2
been prejudiced by the judicial system’s deliberate omission of reporters’ transcripts for
hearings at which he represented himself. Fairly understood, these issues all pertain to
the validity of the plea rather than the sentence. As a consequence, Browne has failed to
raise any arguable appellate issues.
       After examining the record, we are satisfied that Browne’s appellate counsel
complied with his responsibilities. We conclude that Browne has received adequate and
effective appellate review of the judgment entered against him by virtue of counsel’s
compliance with the Wende procedure, Browne’s submission of a letter, and our review
of the record. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly (2006)
40 Cal. 4th 106, 123–124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3